Citation Nr: 0832727	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
chondromalacia of the right knee/right leg condition, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
petition to reopen his claim for service connection for 
chondromalacia of the right knee/right leg condition.

In August 2004, the veteran asked that a claim for service 
connection for degenerative joint disease of the lumbar and 
cervical spine be adjudicated.  This matter is referred to 
the RO for appropriate action.

The issue of service connection for chondromalacia of the 
right knee/right leg condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1997 rating action, the RO denied the 
veteran's claim of service connection for chondromalacia of 
the right knee and in an August 22, 1997, letter, notified 
him of the determination and of his appellate rights, but he 
did not appeal the determination and the decision became 
final.

2.  The evidence received since the August 1997 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's service connection claim for 
chondromalacia of the right knee.


CONCLUSIONS OF LAW

1.  The RO's August 1997 rating decision that denied service 
connection for chondromalacia of the right knee is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the August 1997 rating decision 
is new and material; the claim of entitlement to service 
connection for chondromalacia of the right knee is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's 
chondromalacia of the right knee claim and remands it for 
further development.  Thus, a discussion of VA's duties to 
notify and assist is not necessary.  

In an August 1997 rating decision, the RO denied service 
connection for chondromalacia of the right knee on the basis 
that this condition preexisted service and there was no 
evidence that he injured his right knee in service.  In doing 
so, the RO noted that the evidence of record did not indicate 
that the veteran's pre-existing knee condition was 
permanently worsened as a result of service.  

The evidence of record at the time of the determination 
consisted of the veteran's service medical records, magnetic 
resonance image (MRI) results from April 1997, and a VA 
examination report from April 1997.  Service medical records 
reveal that the veteran had a normal knee examination upon 
entrance to service in June 1971, although he reported a 
right knee injury four years prior to entrance in November 
1971; received treatment in November 1972 after falling off 
of an aircraft and injuring his right elbow and forearm; had 
several complaints of left knee pain; was treated for knee 
tenderness in January 1973, when he had x-rays taken that 
showed questionable bone absorption of both knees; was 
diagnosed with Osgood-Schlatter's disease in January 1973 and 
was placed on temporary no prolonged walking or standing 
profile; and injured his left knee and ankle in a October 
1974 bicycle accident; had a five centimeter scar on his 
right knee cap at separation from service in October 1976; 
reported no significant surgical history upon separation from 
service aside from ear surgery in June 1976; and did not 
report any knee problems on his separation examination.  The 
April 1997 MRI shows normal knee alignment, mineralization, 
and joint spaces.  Finally, the April 1997 VA examination 
report indicates that the veteran was diagnosed with 
chondromalacia of the right knee, but does not include an 
opinion as to the etiology of this condition; however, the 
examiner noted that the veteran reported being knocked off of 
the wing of a plane in the mid-1970s, injuring his knee such 
that he underwent knee surgery, had to use a knee brace, and 
was subsequently placed on light duty for a year, although he 
reported that he did not receive any physical therapy.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
August 1997 rating decision includes VA treatment records 
dated from September 1997 to September 2006, Social Security 
Administration (SSA) records dated from March 1999 to January 
2003, and a hearing transcript from May 2006.  VA treatment 
records show that the veteran reported pain in the back of 
his legs in June 2001.  SSA records show complaints of right 
leg pain in October 1997 and March 1999, as well as relief of 
right leg pain following back surgery in November 1997.  
During his May 2006 hearing, the veteran reported that he 
underwent a knee operation during service in 1974 after 
falling off of an aircraft wing, and subsequently underwent 
thirty days of physical therapy.  He also reported receiving 
VA treatment for his right knee pain since 1998 and that VA 
doctors attributed his right knee condition to the 1974 fall.  
Finally, the veteran reported that the November 1971 service 
medical record indicating a prior injury of the right knee 
was incorrect insofar as it was his left knee that had been 
injured four years prior to service.  Accordingly, evidence 
submitted since August 1997 indicates that the veteran's 
right knee condition may not have pre-existed service and may 
be attributable to an in-service injury.  In light of the 
basis of the RO's August 1997 determination, the new evidence 
raises a reasonable possibility of substantiating his claim.  
As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for chondromalacia of the right knee has been 
presented; to this extent, the appeal is granted.


REMAND

Although the veteran has submitted new and material evidence 
to reopen his claim for entitlement to service connection for 
chondromalacia of the right knee, further evidentiary 
development is necessary before the merits of the claim may 
be addressed.

The veteran contends that his chondromalacia of the right 
knee was caused by service, particularly an injury in 1974 
when he fell off the wing of a plane and reportedly had to 
undergo knee surgery and physical therapy.  

As noted above, service medical records indicate that the 
veteran had normal knees upon entrance to service; fell off 
of an aircraft in November 1972 and had a five inch scar 
above his right knee upon separation from service.  These 
records do not indicate that the veteran underwent knee 
surgery during service.  Finally, these records show a 
diagnosis of bilateral Osgood-Schlatter's disease.  

Post-service, the veteran underwent a VA examination in 
August 1997, when the examiner diagnosed him with 
chondromalacia of the right knee.  Additionally, the veteran 
sought treatment in October 1997 and March 1999 for right 
knee pain, and in June 2001 for pain in the back of his legs. 

To date, the veteran has not been provided with a VA medical 
examination assessing whether his chondromalacia of the right 
knee was incurred during or caused by active duty.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  While there is competent 
evidence of record of an in-service fall off of an aircraft, 
in-service treatment for knee pain, and in-service diagnosis 
of Osgood-Schlatter's disease, as well as a current diagnosis 
of chondromalacia of the right knee, a medical opinion 
regarding the etiology of this disability is necessary to 
make a determination in this case.  

Additionally, during his May 2006 hearing, the veteran 
reported that he was treated by a private doctor in Arkansas 
in 2004 for his right knee.  To date, however, the veteran 
has not identified which physician treated him and no private 
treatment records have been associated with the claims file.  
The veteran should be requested to identify any physicians 
that have provided treatment for a right knee condition and 
efforts to obtain any outstanding medical records should be 
undertaken before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
private medical care providers who have 
treated him for right knee condition 
since his separation from service.  Make 
arrangements to obtain any records he 
adequately identifies.

2.  Make arrangements to obtain copies 
of the veteran's treatment records for a 
right knee condition from the Memphis, 
Tennessee, and Little Rock, Arkansas, VA 
treatment facilities, dated since 
September 2006.

3.  After obtaining the above records, 
the AMC should afford the veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has right knee disability, to 
specifically include chondromalacia, 
that is related to or had its onset 
during service.  The claims folder 
should be made available to the 
examiner, who is asked to review it.  
The examiner should diagnose all right 
knee and right leg disabilities found 
to be present and opine as to whether 
it is at least as likely as not that 
any right knee disability found to be 
present had its onset in, or is related 
to service.  In doing so, the examiner 
must rule in or exclude a diagnosis of 
chondromalacia.  Thus examiner must 
also acknowledge and comment on the 
veteran's report of a continuity of 
symptoms since service.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

4.  Finally, readjudicate the appeal.  
If the claim remains denied, provide 
the veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

